DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 08 September 2021, is acknowledged.  Claims 1-43 have been cancelled.  Claims 44-60 have been added and are under consideration.


Information Disclosure Statement
The information disclosure statement filed 08 September 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Withdrawn Objections/Rejections
Applicant’s amendment cancelling all previously pending claims has obviated all previous claim objections and rejections.  


Claim Clarification Requested
Applicant is requested to review claim 51 to ensure that it should depend from claim 49.  While the antibody has antecedent basis in claim 49, claim 51 more clearly further limits claim 50.  



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 59 lacks antecedent basis in claim 57, from which it currently depends.  It is suggested that claim 59 be amended to depend from claim 58, which recites a composition.  Appropriate correction is required.  




Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 44-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US10208121 (of record) in view of US9879061 to O’Connor (PTO-892) and Fourcot et al., Am J Physiol Gastrointest Liver Physiol 300:G1043-1053 (2011; PTO-892) .   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the 10C9 and 10G5 antibodies claimed in the ‘121 are the same antibodies recited in the instant claims.  The patented claims do not expressly recite a method of treating a fibrotic disorder as now recited in new independent claim 55.  But, treating a fibrotic disorder would have been inherent in the method of patented claim 22, which recites a method of treating cancer, because as indicated in instant claim 60, cancer is a fibrotic disorder.  Additionally, each of O’Connor and Fourcot teach that AXL is involved in various fibrotic disorders and that blocking AXL signaling via GAS6 can be used to inhibit fibrosis in various fibrotic diseases.  Accordingly, the claims are not patentably distinct.
Applicant’s argument that the claims are now patentably distinct is acknowledged but is not convincing for the reasons set forth above. 

Claims 44, 45, and 50-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11, 18-23, 25, 27-31, 34-43 of copending Application No. 16/098,933 (pub’d as US20210171643; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to humanized variants of the 10G5 antibody.  The copending claims recite a humanized antibody, encoding nucleic acids, and methods of use falling within the genus recited in the instant claim 44.  Co-pending claims 18 and 34 indicate that the antibody can reduce expression of fibrotic markers.  And co-pending claims 27 and 40 recite treating a fibrotic disorder.  Additionally, claims 28-30 and 42 are directed to treating cancer, which instant claim 60 indicates is a fibrotic disorder.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s arguments that the instant application is the earlier-filed case are acknowledged, but are currently moot in view of the rejections set forth above.



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643